Decree affirmed. The petitioner seeks modification of a decree for weekly alimony in favor of his former wife entered upon the granting of a divorce to her in 1949. The judge of probate dismissed the petition, and the petitioner appeals. The petitioner asserts that after the filing of a report of an investigator the judge heard no evidence and refused to allow the petitioner to introduce further evidence. The record, however, shows nothing of the kind. The decree recites that the petition is dismissed “After hearing.” There is no report of the proceedings before the judge. It does not appear that any finding of material facts was requested or made. Obviously there is nothing in this record to show error. Jordan v. Ulmer, 237 Mass. 577, 579-580. Comstock v. Dewey, 323 Mass. 583, 585.